DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 13th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 13, 19, and 22 were amended. Claims 1-25 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of claims 1, 19, and 22 have been considered but are moot because the new ground of rejection does not rely on references or embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 19, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent No. 9,666,559).
Regarding to claim 1, Wang teaches an electronic package, comprising:
a mold layer having a first surface and a second surface opposite the first surface (Fig. 9E, molding layer including mold portions 820 and 898, the first surface is top surface of layer 820 and the second surface is the bottom surface of layer 898);
a plurality of first dies embedded in the mold layer, wherein each of the plurality of first dies has a surface that is substantially coplanar with the first surface of the mold layer (Fig. 9E, elements 110F.1 and 110F.2); 
a second die embedded in the mold layer, wherein the second die is positioned between the plurality of first dies and the second surface of the mold layer (Fig. 9E, element 110N);  
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die (Fig. 9E, the vias 902 laterally spaced apart from left side of die 110N); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side (Fig. 9E, the vias 902 laterally spaced apart from right side of die 110N).
Regarding to claim 2, Wang teaches the plurality of first dies are electrically coupled to the second die with first level interconnects (Fig. 9E, element 210A).
Regarding to claim 3, Wang teaches active surfaces of the plurality of first dies are oriented to be facing an active surface of the second die (Fig. 9E).
Regarding to claim 4, Wang teaches the plurality of first dies comprise dies fabricated at a first process node (column 1, lines 39-43), and wherein the second die is fabricated at a second process node that is less advanced than the first process node (column 16, lines 14, super chip (bridge chip) is less advance than processor chip).
Regarding to claim 5, Wang teaches a plurality of high speed input/out (HSIO) dies embedded in the mold layer (column 6, lines 1-2).
Regarding to claim 6, Wang teaches the plurality of HSIO dies are electrically coupled to the second die (Fig. 9E).
Regarding to claim 19, Wang teaches a method of fabricating an electronic package, comprising (the method steps are not claimed to impart in a specific order):
placing a plurality of first dies on a carrier (Figs. 9A-B, plurality of first dies 110F.1 and 110F.2);
disposing a first mold layer over the plurality of first dies, wherein contact pads of the first dies are exposed (Figs. 9A-B, element 820);
attaching a second die to the plurality of first dies with first level interconnects (FLIs) (Fig. 9D, second die 110N is attached to first dies 110F.1 and 110F. with first level interconnects 210);
disposing a second mold layer over the second die (Fig. 9E, element 898); 
forming a first plurality of vias in the second mold layer, the first plurality of vias laterally spaced apart from a first side of the second die (Fig. 9E, the vias 902 laterally spaced apart from left side of die 110N); and
forming a second plurality of vias in the second mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side (Fig. 9E, the vias 902 laterally spaced apart from right side of die 110N).
Regarding to claim 22, Wang teaches an electronic system, comprising:
a board (column 17, lines 19-24, a board is attached to structure of Fig. 9E, the board is not shown in the figure);
a multi-die package coupled to the board, wherein the multi-die package (Fig. 9E) comprises:
a mold layer having a first surface and a second surface (Fig. 9E, molding layer including mold portions 820 and 898, the first surface is top surface of layer 820 and the second surface is the bottom surface of layer 898);
a plurality of first dies, wherein the plurality of first dies are embedded in the mold layer (Fig. 9E, elements 110F.1 and 110F.2); and
a second die coupled to the plurality of first dies, wherein active surfaces of the first dies face an active surface of the second die, wherein the second die is embedded in the mold layer, and wherein the second die is between the active surface of the first dies and the second surface of the mold layer (Fig. 9E, element 110N);
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die (Fig. 9E, the vias 902 laterally spaced apart from left side of die 110N); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side (Fig. 9E, the vias 902 laterally spaced apart from right side of die 110N).
Regarding to claim 23, Wang teaches the plurality of first dies comprise dies fabricated at a first process node (column 1, lines 39-43), and wherein the second die is fabricated at a second process node that is less advanced than the first process node (column 16, lines 14, super chip (bridge chip) is less advance than processor chip).
Regarding to claim 24, Wang teaches a plurality of high speed input/out (HSIO) dies embedded in the mold layer (column 6, lines 1-4).
Regarding to claim 25, Wang teaches the plurality of HSIO dies are electrically coupled to the second die (Fig. 9E).
Claim 1-3, 11-12, 19, and 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiung et al. (U.S. Patent No. 10,651,126).
Regarding to claim 1, Hsiung teaches an electronic package, comprising:
a mold layer having a first surface and a second surface opposite the first surface (Fig. 4F, column 4, lines 66-67; column 5, lines 1-2, mold layer including mold 324 and mold 316, first surface is top surface of layer 324 and second surface is bottom surface of layer 316);
a plurality of first dies embedded in the mold layer, wherein each of the plurality of first dies has a surface that is substantially coplanar with the first surface of the mold layer (Fig. 4F, plurality of first dies 318/320 embedded in the mold layer, each of the plurality of first dies has a surface that is substantially coplanar with the top surface of the mold layer); and
a second die embedded in the mold layer, wherein the second die is positioned between the plurality of first dies and the second surface of the mold layer (Fig. 4F, second die 310 embedded in the mold layer, positioned between the plurality of first dies 318 and the bottom surface of the mold layer).
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die (Fig. 4F, the vias 314/406 laterally spaced apart from left side of die 310); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side (Fig. 4F, the vias 314/406 laterally spaced apart from right side of die 310).
Regarding to claim 2, Hsiung teaches the plurality of first dies are electrically coupled to the second die with first level interconnects (Fig. 4F, element 312).
Regarding to claim 3, Hsiung teaches active surfaces of the plurality of first dies are oriented to be facing an active surface of the second die (Fig. 4F).
Regarding to claim 11, Hsiung teaches mid-level interconnects (MLIs) extending from the second surface of the mold layer (Fig. 4F, element 306).
Regarding to claim 12, Hsiung teaches the MLIs are electrically coupled to the plurality of first dies and the second die by conductive pillars and pads embedded in the mold layer (Fig. 4F).
Regarding to claim 19, Hsiung teaches a method of fabricating an electronic package, comprising (the method steps are not claimed to impart in a specific order):
placing a plurality of first dies on a carrier (Figs. 4F, plurality of first dies 318 and 320 placed on carrier 408);
disposing a first mold layer over the plurality of first dies, wherein contact pads of the first dies are exposed (Figs. 4F, element 324);
attaching a second die to the plurality of first dies with first level interconnects (FLIs) (Fig. 4F, second die 310 is attached to first dies 318 and 320 with first level interconnects 312);
disposing a second mold layer over the second die (Fig. 4F, element 316); 
forming a first plurality of vias in the second mold layer, the first plurality of vias laterally spaced apart from a first side of the second die (Fig. 4F, the vias 314/406 laterally spaced apart from left side of die 310); and
forming a second plurality of vias in the second mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side ((Fig. 4F, the vias 314/406 laterally spaced apart from right side of die 310).
Regarding to claim 22, Hsiung teaches an electronic system, comprising:
a board (Fig. 4F, element 306);
a multi-die package coupled to the board, wherein the multi-die package (Fig. 4F) comprises:
a mold layer having a first surface and a second surface (Fig. 4F, column 4, lines 66-67; column 5, lines 1-2, mold layer including mold 324 and mold 316, first surface is top surface of layer 324 and second surface is bottom surface of layer 316);
a plurality of first dies, wherein the plurality of first dies are embedded in the mold layer (Fig. 4F, plurality of first dies 318/320 embedded in the mold layer); and
a second die coupled to the plurality of first dies, wherein active surfaces of the first dies face an active surface of the second die, wherein the second die is embedded in the mold layer, and wherein the second die is between the active surface of the first dies and the second surface of the mold layer (Fig. 4F, second die 310 embedded in the mold layer, positioned between the plurality of first dies 318 and the bottom surface of the mold layer);
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die (Fig. 4F, the vias 314/406 laterally spaced apart from left side of die 310); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side (Fig. 4F, the vias 314/406 laterally spaced apart from right side of die 310).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent No. 9,666,559), as applied to claim 1 above, in view of Ting et al. (U.S. Patent No. 10,720,401).
Regarding to claim 8, Wang does not explicitly disclose a plurality of second dies. Ting discloses a plurality of second dies (Fig. 20, plurality of second dies 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Ting to configure a plurality of second dies in order to make the package useful for more applications.
Regarding to claim 9, Ting teaches the plurality of second dies are electrically coupled to each other by a bridge embedded in the mold layer (Fig. 20, the plurality of second dies 38A and 38B are electrically coupled to each other by bridge 50B embedded in the mold layer 44).
Regarding to claim 10, Ting teaches the plurality of second dies is positioned between the bridge and the plurality of first dies (Fig. 20, the plurality of second dies 38A/38B is positioned between the bridge 50B and the plurality of first dies 50A/50C).
Allowable Subject Matter
Claims 13-18 are allowed.
Claims 7 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “each of the plurality of HSIO dies has a surface that is substantially coplanar with the first surface of the mold layer” in combination with the limitations recited in claims 1 and 5.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “a solder resist layer between the plurality of first dies and the second die” in combination with the rest of limitations recited in claim 13.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the first dies are placed on the carrier with a die mounter, and wherein the second die is attached to the plurality of first dies with a thermal compression bonding (TCB) tool” in combination with the limitations recited in claim 19.
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “disposing a solder resist over the redistribution layer; forming openings in the solder resist; disposing mid-level interconnects in the openings; and removing the carrier” in combination with the limitations recited in claim 19 and the rest of limitations recited in claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828